EXHIBIT 10.1
 
CONFIDENTIAL RETIREMENT AGREEMENT
AND GENERAL RELEASE
 
        THIS CONFIDENTIAL RETIREMENT AGREEMENT AND GENERAL RELEASE (this
“Agreement”) is entered into as of August 20, 2002 (the “Effective Date”), by
and between NeoTherapeutics, Inc., a Delaware corporation (the “Company”) and
Samuel Gulko, an individual (“Executive”).
 
RECITALS
 
        WHEREAS, Executive is employed by the Company pursuant to that certain
executive employment agreement dated as of December 1, 2000 (the “Employment
Agreement”);
 
        WHEREAS, Executive and the Company (collectively, the “Parties”) have
agreed that Executive will retire from his positions as an officer, a director
and an employee of the Company, and will become a consultant to the Company;
 
        WHEREAS, the Parties wish to specify the terms of the retirement and
resolve any outstanding issues between them.
 
AGREEMENT
 
        NOW THEREFORE, in consideration of the representations and agreements
contained herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be bound hereby,
the Company and Executive hereby agree to terminate their employment
relationship on the following basis:
 
1.     Termination of the Employment Agreement.    The Employment Agreement and
each Party’s rights thereunder are hereby terminated, including, without
limitation, Executive’s right to receive any “Base Salary” (as defined in the
Employment Agreement), bonus or other compensation, or any entitlement to
severance or other payments upon termination of employment under the Employment
Agreement.
 
2.     Retirement.    Executive hereby retires as Director, Senior Vice
President, Finance, Chief Financial Officer, Secretary, Treasurer and an
employee of the Company as of the Effective Date. Executive understands and
agrees that he is giving up any right or claim to future employment with the
Company and any compensation or benefit of such employment, including any
compensation and/or benefits owed to the Executive pursuant to the Employment
Agreement, except for compensation and/or benefits provided for in this
Agreement. Executive acknowledges that he has received all compensation and
benefits due to him through the Effective Date.
 
3.     Compensation.    In consideration for Executive’s agreement to retire
pursuant to the terms of this Agreement:



--------------------------------------------------------------------------------

 
        (a)    In lieu of severance, the Company shall pay to Executive
concurrently with the execution of this Agreement a lump sum payment of $200,000
less (i) $75,095.81 set-off as provided in Section 4 below, and (ii) $27,900 in
withholding in accordance with applicable law. Also concurrently with the
execution of this Agreement, Executive shall receive a payment of $25,348.13,
representing the sum of (i) the amount of his Base Salary that has been deferred
since July 1, 2002, and (ii) all other accrued but unpaid amounts due under the
Employment Agreement as of the Effective Date but before execution of this
Agreement, net of applicable deductions totaling $11,081.56.
 
        (b)    Following the Effective Date, the Company shall pay (i)
fifty-percent (50%) of the COBRA premium with respect to vision and dental
benefits for Executive and his spouse until February 20, 2004, provided that
Executive elects to continue benefits under COBRA and remains eligible for COBRA
throughout that period, and (ii) fifty-percent (50%) of the amounts Executive
would be entitled to receive under the Company’s Executive Medical Plan (“EMP”)
if Executive were to continue to be a member of the Company’s senior management
during the period beginning on the Effective Date and ending on February 20,
2004; provided, however, in the event the Company for any reason amends,
modifies, replaces or substitutes an alternative plan (“New EMP”) for the EMP
prior to February 20, 2004, it shall pay Executive fifty-percent (50%) of the
amounts Executive would have been entitled to receive had Executive been covered
under the New EMP; provided, further, in the event the Company terminates the
EMP and does not replace it with a similar or alternative benefit for executives
of the company, the Company shall no longer be required to pay Executive for
benefits under the EMP.
 
        (c)    All stock options previously granted to Executive shall become
fully vested as of the Effective Date, and Executive shall be entitled to
exercise such options in whole or in part from time to time during the one year
period commencing on January 1, 2003.
 
        (d)    The Company hereby transfers to Executive ownership of the laptop
computer (including docking station) and cell phone provided to him by the
Company as of the Effective Date; provided, that, Executive shall be responsible
for making all payments for charges incurred in relation to the cell phone
following the Effective Date, subject to Executive’s right to reimbursement
under Section 3(e) below.
 
        (e)    The Company shall reimburse Executive for other amounts actually
expended by Executive in the course of performing his duties as a consultant to
the Company, if such amounts are approved in writing by the Company beforehand
and Executive tenders receipts or other documentation reasonably substantiating
the amounts as required by the Company.
 
        (f)    Executive is covered under the liability insurance policies
currently maintained by the Company for its directors and officers, with respect
to events occurring prior to the Effective Date. In the event that the Company
renews, extends or replaces such policies, or purchases “tail” coverage, the
Company will include Executive under the coverage with respect to events
occurring prior to the Effective Date.



2



--------------------------------------------------------------------------------

 
4.    Repayment of Executive Loan.    Executive hereby agrees to repay the total
outstanding balance of principal and interest as of the Effective Date of
$75,095.81 owed to the Company by Executive under those certain Amended and
Restated Promissory Notes (the “Executive Notes”) made by Executive dated as of
June 6, 2002 by setting off such amount against the lump sum payment due under
Section 3(a) above. The Company shall deem the Executive Note to be repaid in
full as of the Effective Date, and shall deliver to Executive the original
Executive Note marked paid in full and initialed by a duly authorized
representative of the Company concurrently with the execution of this agreement.
 
5.    Options.    Executive and the Company are parties to certain written
agreements pursuant to which Executive has been granted options to purchase
stock in the Company. Executive acknowledges that although such options might be
identified as incentive stock options, such options may not be qualified for
treatment as incentive stock options, either now or in the future. Executive is
advised to consult with his personal tax advisor to determine whether the
options are qualified for treatment as incentive stock options. Except as set
forth in Section 3(c) and this Section 5, Executive’s rights under his existing
option agreements are not intended to be modified by this Agreement in any way.
 
6.    Future Consulting.    Executive shall provide consulting services to the
Company as may be reasonably requested by the Company from time to time up to
and through December 31, 2002, such requests to be made on reasonable notice to
Executive and such services to be performed solely during ordinary business
hours, not to exceed 20 hours per week. The Company shall compensate Executive
for these consulting services at the rate of $250 per hour. It is the express
intent of the parties that Executive shall provide consulting services to the
Company as an independent contractor pursuant to this Agreement. Executive will
not be an employee of the Company after the Effective Date, and Executive shall
not hold himself out to be an employee of the Company, and shall not have the
authority to enter into or bind the Company to any contract, promise, or
obligation under any circumstances. The Company is interested only in the
results to be achieved by Executive under this Agreement, and the manner and
method of performing all services of Executive under this Agreement, and
achieving the desired results, shall be under the exclusive control of
Executive. The Company shall have no right or authority to direct or control
Executive with respect to the performance of Executive’s services under this
Agreement, except as otherwise provided by this Agreement.
 
7.    Return of Company Property.    Except as expressly provided for herein, at
the Company’s request, the Executive will return to the Company all files,
records, credit cards, keys, equipment, and any other property of the Company or
documents maintained by him for the Company’s use or benefit, on or before the
Effective Date.
 
8.    Confidentiality.    The Parties acknowledge that this Agreement and all
matters relating to or leading up to the negotiation and effectuation of this
Agreement are confidential and shall not be disclosed to any third party except
as follows: the Company may disclose the terms of this Agreement to the public
as required by law, including without limitation, the Securities Act of 1933, as
amended, and the Securities Exchange Act of 1934, as amended; the Company may
disclose the terms of this Agreement to Company employees with a business
purpose for receiving such information; the Parties may disclose the terms of
the Agreement to their respective legal, accounting and tax advisors to the
extent necessary for them to perform



3



--------------------------------------------------------------------------------

services; and the Parties may disclose the terms of this Agreement to the
Internal Revenue Service and the California Franchise Tax Board as required by
law, rule or regulation, or as otherwise required by law or necessary to enforce
the terms of this Agreement. If any disclosure is made as permitted by this
paragraph other than to governmental authorities as required by law, then such
persons or entities shall be cautioned about the confidentiality obligations
imposed by this Agreement.
 
9.    Non-Disclosure, Non-Competition and Non-Solicitation.
 
        (a)    Executive agrees that he will not disclose at any time, other
than to an authorized employee, officer, director or agent of the Company, any
information relating to the Company’s business, trade, practices, trade secrets
or know-how or proprietary information without the Company’s prior express
written consent. Following the Effective Date, Executive shall be permitted to
continue in his usual occupation and shall not be prohibited from competing with
the Company except in the specific industry market segments in which the
Corporation competes while Executive is a consultant to the Company. Executive
agrees that until December 31, 2002, Executive shall not directly or indirectly
solicit, induce, recruit or encourage any of the Company’s employees to leave
their employment or take away such employees to leave their employment or take
away such employees or attempts to solicit, induce, recruit, encourage or take
away employees of the Company.
 
        (b)    Executive understands and agrees that future payments under this
Agreement may be terminated by the Company if he violates this provision in
addition to any other remedies available under applicable law. In the event the
Company terminates payments pursuant to this Section, Executive may challenge
such termination in accordance with Section 16 below. In the event of any other
breach or violation of this Agreement, the party asserting a breach or violation
of the Agreement may seek remedies otherwise available under applicable law or
another provision of this Agreement in accordance with Section 16 below.
 
10.   General Release by Executive.
 
        (a)    Release of Claims. Executive does hereby for himself and his
respective heirs, successors and assigns, release, acquit and forever discharge
the Company, its parents, subsidiaries and affiliates and any of their officers,
directors, managers, employees, representatives, related entities, successors
and assigns, and all persons acting by, through or in concert with them (the
“Company Releasees”) of and from any and all claims, actions, charges,
complaints, causes of action, rights, demands, debts, damages, or accountings of
whatever nature, known or unknown which Executive may have against the Company
Releasees, or any of them, based on any actions or events which occurred prior
to the effective date of this Agreement, including, but not limited to, those
related to, or arising from, Executive’s employment with the Company or the
termination thereof, including, without limitation, any claims under Title VII
of the Civil Rights Act of 1964, the Americans with Disabilities Act and the
California Fair Employment and Housing Act (collectively, the “Claims” or
individually, “Claim”); provided, however, that the release set forth in this
Section 10(a) shall not be effective with respect to any Company Releasee, other
than the Company, who commences any claim, action or proceeding against
Executive based on any actions or events which occurred prior to the effective
date of this Agreement.



4



--------------------------------------------------------------------------------

 
        (b)    Release of Unknown Claims. In addition, Executive expressly
waives all rights under Section 1542 of the Civil Code of the State of
California, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
        (c)    No Assignment of Claims.    Executive represents and warrants to
the Company Releasees that there has been no assignment or other transfer of any
interest in any Claim which Executive may have against the Company Releasees, or
any of them, and Executive agrees to indemnify and hold the Company Releasees
harmless from any liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred as a result of any person asserting any such assignment
or transfer of any rights or Claims if Executive has made such assignment or
transfer from such party.
 
        (d)    No Suits or Actions.    Executive represents and warrants to the
Company that there have been no claims, suits, actions, complaints, or charges
filed by him against the Company Releasees, or any of them. Executive agrees
that if he hereafter commences, joins in, or in any manner seeks relief through
any suit arising out of, based upon, or relating to any of the Claims released
hereunder, or in any manner asserts against the Company Releasees, or any of
them, any of the Claims released hereunder, then he will pay to the Company
Releasees against whom such claim(s) is asserted, in addition to any other
damages caused thereby, all attorneys’ fees incurred by such Company Releasees
in defending or otherwise responding to said suit or Claim.
 
        (e)    No Admission.    Executive further understands and agrees that
neither the payment of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Company
Releasees.
 
11.   General Release by the Company.
 
        (a)    Release of Claims.    The Company does hereby for itself and its
respective successors and assigns, release, acquit and forever discharge
Executive and his heirs, estates, successors and assigns, and all persons acting
by, through or in concert with them (the “Executive Releasees”) of and from any
and all claims, actions, charges, complaints, causes of action, rights, demands,
debts, damages, or accountings of whatever nature, known or unknown which the
Company may have against the Executive Releasees, or any of them, based on any
actions or events which occurred prior to the effective date of this Agreement,
including, but not limited to, those related to, or arising from, Executive’s
employment with the Company or the termination thereof (collectively, the
“Claims” or individually, “Claim”).
 
        (b)    Release of Unknown Claims.    In addition, the Company expressly
waives all rights under Section 1542 of the Civil Code of the State of
California, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR



5



--------------------------------------------------------------------------------

AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY
AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
        (c)    No Assignment of Claims.    The Company represents and warrants
to the Executive Releasees that there has been no assignment or other transfer
of any interest in any Claim which the Company may have against the Executive
Releasees, or any of them, and the Company agrees to indemnify and hold the
Executive Releasees harmless from any liability, claims, demands, damages,
costs, expenses and attorneys’ fees incurred as a result of any person asserting
any such assignment or transfer of any rights or Claims if the Company has made
such assignment or transfer from such party.
 
        (d)    No Suits or Actions.    The Company agrees that if it hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Executive Releasees, or any of them, any of the
Claims released hereunder, then it will pay to the Executive Releasees against
whom such claim(s) is asserted, in addition to any other damages caused thereby,
all attorneys’ fees incurred by such Executive Releasees in defending or
otherwise responding to said suit or Claim.
 
        (e)    No Admission.    The Company further understands and agrees that
neither the payment of money nor the execution of this Release shall constitute
or be construed as an admission of any liability whatsoever by the Executive
Releasees.
 
12.   Nondisparagement.    The Company and Executive agree not to make any
disparaging or derogatory comments, public or otherwise, concerning each other,
and Executive shall refrain from making any disparaging comments, public or
otherwise, concerning any employees, officers or directors of the Company. The
Company’s obligation under this provision shall be limited to (i) causing its
officers and (ii) using its best efforts to cause other employees, to refrain
from making any disparaging or derogatory comments, public or otherwise,
concerning Executive. In the event that a court or arbitrator determines that
the Company has violated this Section 12 in any material respect, Executive’s
sole remedy shall be the amendment of the option to purchase up to 200,000
shares of the Company’s common stock granted October 9, 2001, to change the
exercise price of the option to the closing sale price of the Company’s common
stock on the Nasdaq National Market on the Effective Date. In addition, the
Company shall provide Executive a reasonable opportunity to review and comment
in advance on any press release regarding Executive’s retirement from the
Company, and the Company shall not unreasonably disregard any such comments
provided by Executive.
 
13.   Successors and Assigns.    This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and assigns. Notwithstanding the foregoing, neither this Agreement
nor any rights hereunder may be assigned to any party by the Company or
Executive without the prior written consent of the other party hereto.
 
14.   Entire Agreement/No Oral Modification.    This Agreement contains all of
the terms, promises, representations, and understandings, oral or written, made
between the



6



--------------------------------------------------------------------------------

Company and Executive with respect to the subject matter hereof and supersedes
all prior representations, understandings, or agreements, oral or written,
between the Company and Executive, with respect to such matters, which the
Parties acknowledge have been merged into this Agreement. This Agreement may not
be modified other than with a writing executed by both parties and stating an
intent to modify this agreement.
 
15.    Governing Law.    This Agreement shall be governed by the laws of the
State of California, without regard for conflict of law principles.
 
16.    Arbitration; Waiver of Jury Trial.    Except for claims for equitable or
injunctive relief which cannot be timely addressed through arbitration (which
claims may be brought in any state or federal court in Orange County,
California), the parties hereby agree to submit any claim or dispute arising out
of the terms of this Agreement, including, without limitation, claims regarding
confidentiality under Section 8 of this Agreement and/or any dispute arising out
of or relating to Executive’s employment or consulting relationship with the
Company in any way, to private and confidential arbitration by a single neutral
arbitrator through JAMS. All arbitration proceedings shall be governed by the
then current JAMS rules governing employment disputes, and shall take place in
Orange County, California. The decision of the arbitrator shall be rendered in
writing and shall be final and binding on all parties to this Agreement.
Judgment thereon may be entered in any court having jurisdiction. The Company
shall advance the arbitrator’s fee and all costs of services provided by the
arbitrator and arbitration organization; however, all costs of the arbitration
proceeding or litigation to enforce this Agreement, including attorneys’ fees
and witness expenses, may be awarded to the prevailing party in addition to such
other relief as the arbitrator may determine. Except for claims for equitable or
injunctive relief which cannot be timely addressed through arbitration (which
claims may be brought in any state or federal court in Orange County,
California), this arbitration procedure is intended to be the exclusive method
of resolving any claim relating to the obligations set forth in this Agreement.
Executive hereby waives any right to a jury trial on any dispute or claim
covered by this paragraph.
 
17.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute the same instrument.



7



--------------------------------------------------------------------------------

 
        IN WITNESS WHEREOF, this Agreement is executed by the parties set forth
below as of the date first indicated above.
 
THE COMPANY
 
NeoTherapeutics, Inc.
a Delaware corporation
 
By:    /s/  Rajesh Shrotriya                                
 
Title:    Chief Executive Officer                        
 
EXECUTIVE
 
Samuel Gulko,
an individual
 
/s/  Samuel Gulko                                    



8